              Case 2:17-cr-00112-RAJ Document 86 Filed 07/13/20 Page 1 of 2




1                                                                The Honorable Richard A. Jones
2
3
4
5
6
7
                         UNITED STATES DISTRICT COURT FOR THE
8
                           WESTERN DISTRICT OF WASHINGTON
9                                    AT SEATTLE
10
       UNITED STATES OF AMERICA,                           NO. CR17-112 RAJ
11
                             Plaintiff
                                                           ORDER DENYING DEFENDANT’S
12
                        v.                                 MOTION FOR COMPASSIONATE
13                                                         RELEASE WITHOUT PREJUDICE
       EDWARD BUI, a/k/a MICAH BUITRON,
14
                             Defendant.
15
16
            THIS MATTER comes before the Court on Defendant Edward Bui’s motion for
17
     compassionate release. Dkt. 76. Having considered the parties’ briefing to date and the
18
     relevant record, the Court hereby DENIES the motion without prejudice.
19
            To permit a court to exercise its discretion to reduce a sentence, a defendant first
20
     has the burden of establishing that the exhaustion requirement has been met. United
21
     States v. Van Sickle, 2020 WL 2219496, at *3 (W.D. Wash. May 7, 2020) (citing cases).
22
     Mr. Bui has not met the exhaustion requirement. Although he claims in his motion that
23
     he filed a request for compassionate release with the warden on May 15, 2020, and
24
     indicates it is included as Exhibit 1 to his motion, it was not attached.
25
            The government indicates that according to the Bureau of Prisons, on May 15,
26
     2020, Mr. Bui did request a transfer to home confinement under the CARES Act, but
27
     indicates that is not considered a compassionate release request. That CARES Act
28


      ORDER - 1
            Case 2:17-cr-00112-RAJ Document 86 Filed 07/13/20 Page 2 of 2




1 request was denied on May 20, 2020. It is the government’s contention Mr. Bui has not
2 met his burden of showing he complied with the exhaustion requirement.
3         As there is no evidence before this Court that this statutory exhaustion requirement
4 has been met, Mr. Bui’s motion is DENIED without prejudice.
5
6         DATED this 13th day of July, 2020.
7
8                                                   A
9                                                   The Honorable Richard A. Jones
10                                                  United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
